Francis E. Sweeney, Sr., J.,
dissenting. I respectfully dissent. While I agree with the majority that a convicted felon may succumb to certain statutory disabilities resulting from a felony conviction, I am unwilling to follow the majority’s logic that a convicted felon, simply because of his status, automatically suffers adverse collateral consequences.
In my opinion, in order to maintain an appeal a convicted felon must present evidence that he or she will in fact personally suffer some collateral disability or loss of civil rights from such judgment or conviction. Therefore, I would approve the decision of State v. Williams (1992), 80 Ohio App.3d 542, 609 N.E.2d 1307, as applied to the facts of this case.
Resnick, J., concurs in the foregoing dissenting opinion.